PER CURIAM.
This attorney disciplinary matter is before the Court pursuant to the reciprocal disciplinary provisions of Rule 29, RLDE, Rule 413, SCACR. The facts are set forth below.
Respondent is licensed to practice law in South Carolina and Florida. He resides in Florida.
In April 2004, respondent pled guilty to misprision of felony in violation of 18 U.S.C. § 4 in the United States District Court for the District of South Carolina. He received a two (2) year probationary sentence and fine.
Respondent reported the matter to the Commission on Lawyer Conduct. The Court placed respondent on interim *69suspension. In the Matter of Harper, 359 S.C. 554, 598 S.E.2d 717 (2004).
On November 10, 2005, the Supreme Court of Florida issued an order suspending respondent from the practice of law in that state for two years, effective nunc pro tunc, August 6, 2004.
Pursuant to Rule 29(b), RLDE, the Clerk provided the Office of Disciplinary Counsel (ODC) and respondent with thirty (30) days in which to inform the Court of any reason why the imposition of identical discipline was not warranted. Both ODC and respondent filed responses stating the Court should impose the same discipline as imposed by the Supreme Court of Florida.
After thorough review of the record, we hereby suspend respondent from the practice of law in this state for two (2) years, retroactive to the date of his interim suspension. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR.
DEFINITE SUSPENSION.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.